 4:09-cr-03007-RGK-CRZ Doc # 151 Filed: 09/09/20 Page 1 of 1 - Page ID # 352




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:09CR3007

      vs.
                                                          ORDER
THOMAS DEWAYNE ROSS,

                   Defendant.


      IT IS ORDERED that Plaintiff’s Motion to Dismiss (Filing 150) the Petition
for Action on Offender Under Supervision (Filing 138) is granted. The defendant’s
September 29, 2020, revocation hearing is canceled.

      Dated this 9th day of September, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
